257 F.2d 808
UNITED STATES of Americav.George MASTROS, Appellant.
No. 12582.
United States Court of Appeals Third Circuit.
Argued June 13, 1958.
Decided July 3, 1958.
Certiorari Denied October 13, 1958.

See 79 S. Ct. 49.
Jacob Kossman, Philadelphia, Pa., for appellant.
Louis C. Bechtle, Asst. U. S. Atty., Philadelphia, Pa. (Harold K. Wood, U. S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The appellant was convicted of filing a false claim against the Army in violation of Section 287 of Title 18 of the United States Code.


2
After a careful study of the record, we are convinced, contrary to appellant's contention, that there was ample evidence upon which the jury could base its verdict.


3
The claim, which was prepared in the form of a settlement proposal, clearly sought the collection of money from the United States Treasury. It is thus a "claim upon or against the United States" within the meaning of 18 U.S.C. § 287. See United States v. Cohn, 1926, 270 U.S. 339, 46 S. Ct. 251, 70 L. Ed. 616; cf. United States v. McNinch, 1958, 356 U.S. 595, 78 S. Ct. 950, 2 L. Ed. 2d 1001.


4
The judgment of the district court will be affirmed.